Citation Nr: 1303211	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left fifth hammertoe.

2.  Entitlement to an initial evaluation in excess of 10 percent for foot drop due to peroneal nerve damage.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

4.  Entitlement to an evaluation in excess of 30 percent for degenerative arthritis with residuals, fracture of left tibia and fibula.

5.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2012, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations in November 2006.  During the May 2012 hearing before the undersigned, the Veteran testified that all four of his service-connected disabilities had gotten worse since 2006.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the evidence suggesting that the Veteran's disabilities have worsened and the fact that it has been more than six years since his disabilities were last examined, new examinations are required.  

In a November 2006 letter, a private attorney wrote to VA stating that she was representing the Veteran in a claim for Social Security Administration (SSA) disability benefits (she was requesting records from VA).  This would mean that the Veteran had filed a claim for SSA benefits, and these records are potentially relevant to the Veteran's appeal.  Such records should be obtained on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In a May 2004 private medical record, the examiner reported that the Veteran was "on disability from his employment."  There are several notations in the record that the disability pertained to the Veteran's low back disability.  The Board does not find that these disability benefits are Social Security disability benefits, as the November 2006 letter from the attorney indicated that the Veteran was seeking Social Security disability at that time, and the 2004 record establishes that the Veteran was currently receiving disability benefits at that time.  The Board finds that records pertaining to the disability he obtained through his employer are potentially relevant to at least one of the disabilities on appeal.  Thus, the Board will request that the Veteran give VA permission to obtain the records surrounding his work-related disability claim.

The most recent VA treatment records in the claims file are from January 2009 (there are no VA treatment records on Virtual VA).  Thus, VA treatment records from January 2009 to the present should be associated with the claims file.

The Board has added the issue of entitlement to a TDIU to the appeal.  The Court has held that a claim for a TDIU rating is an element of all appeals involving an increased rating where it is raised by evidence or contentions.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is warranted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The record reveals that the Veteran has been unemployed since 2003 and he has alleged being unable to work at least in part due to one or more of the service-connected disabilities.  See November 2006 VA examination report (has not worked since 2003 because of all of his medical problems); March 2007 private medical record ("The patient is not able to hold gainful employment because he has severe osteoarthritis with degenerative disc disease."); July 2008 VA treatment record (unemployed since June 2003 due to backache).  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain such an opinion and such an opinion should be obtained on remand.

On this note, in the March 2007 private medical record cited in the above paragraph, the physician noted that the Veteran was "presently with vocational rehabilitation with the VA."  See also November 2006 letter from private attorney (seeking documents in connection with Veteran's request for vocational rehabilitation services).  Such records are relevant to the issue of entitlement to a TDIU.  Thus, the Veteran's vocational rehabilitation folder must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to give VA permission to obtain the records from his employer  that pertained to his claim for disability benefits.  The Veteran is asked to cooperate in this endeavor, as there is an indication in the record that such records are relevant to at least one of the issues on appeal.

2.  In the letter to the Veteran, provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask him to complete the form in its entirety.  This will assist VA in determining entitlement to a TDIU.  

3.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application for and/or award of disability benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

4.  The RO/AMC should obtain the following VA records:

* VA treatment records from the Fayetteville VA Medical Center beginning in January 2009 and

* The Veteran's vocational rehabilitation folder. 

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

5.  Following the completion of the development listed in items numbered one, three and four, to the extent possible, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the current severity of the service-connected left fifth hammertoe, foot drop due to peroneal nerve damage and degenerative arthritis with residuals, fracture of left tibia and fibula.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

(i) With regard to the left foot: the findings should be reported to allow for application of pertinent rating criteria for hammertoes.  The examiner is requested to provide an opinion as to any impact that the Veteran's left fifth hammertoe has on his ability to work.

(ii) With regard to the left foot drop: the examiner must identify all symptoms that are associated with the Veteran's service-connected foot drop due to peroneal nerve damage.  The examiner should specifically describe the nerve impairment.  It should also be noted whether the Veteran has incomplete paralysis; or complete paralysis (i.e., the foot drops, and there is slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion ) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes).  The degree of other impairment (if incomplete paralysis, such as neuritis or neuralgia) for the affected nerve should be described as mild, moderate, moderately severe, or severe.  Additionally, any marked muscular atrophy or functional impairment of the left lower extremity deemed to be associated with the Veteran's service-connected foot drop due to peroneal nerve damage must be identified.  Also, the examiner is requested to provide an opinion as to any impact the left foot drop has on the Veteran's ability to work.  

(iii) With regard to degenerative arthritis with residuals of fracture to the left tibia and fibula, the examiner should specifically identify whether there is nonunion of the tibia and fibula with loose motion requiring a brace.  The examiner should also measure the right and left legs to determine if there is any shortening of the left leg.  Also, the examiner is requested to provide an opinion as to any impact the degenerative arthritis with residuals of fracture to the left tibia and fibula has on the Veteran's ability to work.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  Following the completion of the development listed in items numbered one through three, to the extent possible, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the current severity of the service-connected degenerative disc disease of the lumbosacral spine.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray, should be undertaken.

After a review of the claims file, it is requested that the examiner address the severity of the Veteran's service-connected lumbar spine disorder by recording the range of motion in the Veteran's back observed on clinical evaluation and should assess whether the back exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examination is requested to provide an opinion as to any impact the degenerative disc disease of the lumbosacral spine has on the Veteran's ability to work.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

7.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand.

8.  Following completion of the above, the issues on appeal should again be re-adjudicated, which should include a claim of entitlement to a TDIU.  The RO/AMC should also consider of whether the Veteran's claim for TDIU should be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis for the period in accordance with 38 C.F.R. § 4.16(b).  If the claims are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

